Exhibit 10.1
 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (the "License Agreement") is by and between
 

Implant Sciences Corporation, a Massachusetts corporation having offices at 107
Audubon Road, Wakefield, MA  01880-1246, USA ("Implant Sciences")
 
and
International Brachytherapy, s.a., having offices at Zone Industrielle C, 7180
Seneffe, Belgium  ("IBt")
made and effective on the date set forth on the signature page hereof.
 
RECITALS
 
WHEREAS, Implant Sciences is the owner of certain intellectual property
identified below; and
 
WHEREAS, IBt wishes to acquire the Xenation Business of Implant Sciences, as
defined below, and to utilize such intellectual property in its business; and
 
WHEREAS, Implant Sciences is willing to grant IBt licenses to utilize the
intellectual property on the terms and conditions hereinafter set forth;
 
AGREEMENT
 
NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:
 
1. Definitions
 
As used in this License Agreement, the following phrases shall have the meanings
set forth below:
 
1.01 Xenation Business. This phrase shall mean using Xenation machines to
implant Xenon-124 atoms and other ions into cores used to produce low dose rate
brachytherapy seeds and other radioactive sources for the treatment of diseases.
 
1.02. Xenation Intellectual Property Rights. This phrase shall mean the right to
make, have made, use, import, export and sell products and services within the
scope of any and all claims reciting xenon in: (i) U.S. Patent Number 6,183,409,
for which the pertinent claims are 9 through 13; (ii) any foreign counterparts
of the aforementioned patent; and (iii) any reissue, continuation, divisional or
continuation-in-part applications claiming priority directly or indirectly from
any such patent, and such patents as may issue from any such application, and
also including the right to claim priority under any applicable statute, treaty
or convention based on any of said patent applications. Also within the meaning
of this phrase is the right to Licensor's know-how for practicing the subject
matter of said patent claims and for operating Xenation equipment to implant
Xenon-124 atoms and other ions into various materials.
 
1.03. Ancillary Intellectual Property Rights. This phrase shall mean the right
to make, have made, use, import, export and sell products and services produced
by implanting xenon atoms or ions into materials as covered by any claims, other
than claims included in the Xenation Intellectual Property Rights as defined
above, of any U.S. or foreign patent for which Implant Sciences, at the time of
the later of the effective date of this Agreement or the Assignment Effective
Date, as defined below, has the power to grant a nonexclusive license, including
claims 1 through 8 of U.S. Patent 6,183,409, and any reissue, continuation,
divisional or continuation-in-part applications claiming priority directly or
indirectly from any such patent, and such patents as may issue from any such
application.
 
1.04 Licensor. The term Licensor shall mean Implant Sciences. Following the
assignment of or transfer of interest in any or all of the Xenation Intellectual
Property Rights and the Ancillary Intellectual Property Rights, the Term
Licensor shall mean the successor in interest.
 
1.05 Licensee. The term Licensee shall mean IBt, and any successor to this
License Agreement.
 
1.06 BMI. The term BMI shall mean Best Medical International, Inc.
 
2. Grant
 
2.01 Grant of Exclusive License. Licensor hereby grants Licensee a perpetual,
worldwide, royalty-free, exclusive license to the Xenation Intellectual Property
Rights. Licensor is hereby excluded from practicing the Xenation Intellectual
Property Rights.
 
2.02 Grant of Non-Exclusive License. Licensor hereby grants Licensee a
perpetual, worldwide, royalty-free, non-exclusive license to the Ancillary
Intellectual Property Rights.
 
3. Assignment and Sublicensing
 
3.01 Assignability by Licensee. Licensee shall have the right to assign the
rights and licenses granted in this License Agreement to a purchaser of its
Xenation Business.
 
3.02 Sublicensing Right. Licensee shall have the power to grant sublicenses
based on the aforesaid licenses.
 
3.03 Attachment of Licenses. Any assignment by Licensor of U.S. Patent
6,183,409, and/or any Xenation Intellectual Property Rights, and/or any
Ancillary Intellectual Property Rights, shall be expressly subject to the
licenses granted under this License Agreement. Licensor shall give Licensee two
weeks notice of its intention to grant rights or transfer an ownership in the
Xenation Intellectual Property Rights and/or the Ancillary Intellectual Property
Rights to a third party. IBt hereby acknowledges receipt of Implant Sciences’
intention to grant rights or transfer an ownership in the Xenation Intellectual
Property Rights and/or the Ancillary Intellectual Property Rights to BMI. If
Licensor attempts to grant rights or transfer an ownership interest in the
Xenation Intellectual Property Rights and/or the Ancillary Intellectual Property
Rights to a third party without reciting and obligating the grantee or
transferee to respect the interest of Licensee in any grant or transfer document
relating thereto, such attempted grant or transfer shall be null and void.
 
3.04 Security Interest and Recordation. Licensor hereby grants to Licensee a
Security Interest in the Xenation Intellectual Property Rights and Ancillary
Intellectual Property Rights in the form of the Security Agreement attached as
Exhibit SA. Licensor hereby grants to Licensee the power to record with and
limited to the U.S. Patent and Trademark Office and the patent office of any
other jurisdiction for which there is a patent or patent application of the
Xenation Intellectual Property Rights, and/or Ancillary Intellectual Property
Rights.
 
3.05 Third-Party Beneficiary. Licensee shall be a third-party beneficiary in any
permitted grant or transfer by Licensor of any of the Xenation Intellectual
Property Rights and/or the Ancillary Intellectual Property Rights.
 
 
4. Consideration
 
In consideration for the Grant and obligations undertaken by Licensor, IBt shall
pay Implant Sciences a one-time fee of Ten Dollars ($10.00). Said fee shall be
paid to Implant Sciences upon closing of the sale of its Xenation Business to
IBt.
 
5. Enforcement of Intellectual Property Rights. In the event that either party
hereto becomes aware that anyone is infringing any part of the Xenation
Intellectual Property Rights, then it shall promptly notify the other and
provide any supporting evidence of which that party has knowledge. Licensee
shall have the right but not the obligation to initiate litigation to terminate
the infringement, at Licensee's expense, and, if so required, to sue in
Licensor's name or join Licensor as a plaintiff. In connection with the
foregoing:
 
(a) Licensee shall keep Licensor informed as to developments.
 
(b) Implant Sciences and any successor in interest shall provide such reasonable
cooperation to Licensee as Licensee shall reasonably request, at Licensee's
expense, including by using commercially reasonable efforts to provide
documents, witnesses, and any other reasonably obtainable evidence.
 
(c) In the event that the termination of the litigation results in the payment
of any damages, royalties, or other cash consideration to either Licensee or
Licensor, Licensee shall receive such consideration.
 
6. Maintenance of Patents
 
Licensor shall maintain in force all patents of the Xenation Intellectual
Property Rights by paying all government fees at least one month before they
become due. Licensor shall immediately report such payments to Licensee. If
Licensor should fail to report any such payment one month before a due date,
Licensee shall be entitled to make such payment and to be reimbursed for the
cost thereof plus a handling charge of 100% of the total cost incurred.
 
7. General
 
7.01. Term. This License Agreement shall become effective as of the date first
written above and shall continue in force until six years following the
expiration of the last-to-expire patents included in the Xenation Intellectual
Property Rights and the Ancillary Intellectual Property Rights.
 
7.02. Termination. This License Agreement may be terminated for breach by either
party of any material provision of this License Agreement if written notice of
breach has been given and the breach has not been cured within sixty days of the
receipt of such notice.
 
7.03. Post-Termination. Termination of this License Agreement shall not relieve
either party of any obligations which accrued prior to termination of this
License Agreement and which have not been fulfilled at the time of termination.
Such obligations include the duty to pay the other party for litigation expenses
or awards, as set forth in Section 5.(c) of this License Agreement.
 
7.04. Correspondence. All notices, reports, or requests shall be given by one
party in writing to the other by certified mail, electronic mail, or fax to the
addresses set forth below or to such other address as may be designated by a
party by notice:
 
If to
Licensee:                                                                      Attention: Mr.
Francois Blondel
Chief Executive Officer
International Brachytherapy, s.a.
Zone Industrielle C, 7180 Seneffe, Belgium
Email:fblondel@ibt.be
Fax: +32 64 52 08 01


If to
Licensor:                                                                     
Attention: ___________________
Implant Sciences Corporation
107 Audubon Road
Wakefield, MA 01880-1246, USA
Email:
Fax:


7.05. Choice of Law and Venue. This License Agreement shall be construed and
interpreted in accord with United States federal law and the law of the State of
Maryland (U.S.A.) except for its conflict of laws principles. Each party
irrevocably (i) agrees that any action or proceeding arising from or relating to
this Agreement may be brought only in the courts of Maryland or the U.S.
District Court located in Baltimore, Maryland, (ii) consents, for itself and in
respect of its property, to the jurisdiction of each such court in any such
action or proceeding, and (iii) waives any objection to proceeding in such
venue, including that the forum is inconvenient.
 
7.06. Entire Agreement. This License Agreement sets forth the entire agreement
and understanding of the parties as to the subject matter hereof and merges all
discussions between them. Neither party shall be bound by any terms or
conditions except as expressly set forth herein or as duly set forth in a
subsequent document signed by authorized representatives of the parties.
 
7.07. Severability. If any provision of this License Agreement is held invalid,
such holding shall not affect the validity of any other provision of this
License Agreement.
 
7.08. Assignment to BMI. IBt hereby acknowledges Implant Sciences’ intention to
assign or transfer ownership in the Xenation Intellectual Property Rights and
Ancillary Intellectual Property Rights to BMI (“Assignment”). IBt agrees that in
the event of the Assignment, IBt shall, and hereby does, forever release and
discharge Implant Sciences, as of the effective date of the Assignment (the
“Assignment Effective Date”), from any and all warranties, covenants, and
obligations of Licensor under this License Agreement, excluding only those
obligations of Implant Sciences expressly set forth in Section 5.(b), from and
after the Assignment Effective Date, and IBt further agrees that, from and after
the Assignment Effective Date, as between Implant Sciences and BMI, only BMI
shall have any obligation to perform any liability with respect to any and all
warranties, covenants, and obligations of Licensor under this License Agreement,
excluding only those obligations of Implant Sciences expressly set forth in
Section 5.(b).
 
[Remainder of page intentionally left blank; Signature page follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this License Agreement on
the day and year written below.
 
International Brachytherapy, s.a.                 Implant Sciences Corporation,
Licensee                                                             Licensor
By:                       By:


/s/ John Carden                             /s/ Phillip C. Thomas
Name:   John Carden                                         Name:  Phillip C.
Thomas
Title:     Director                                         Title:   CEO
Date:     June 30, 2008                                Date:  June 30, 2008

--------------------------------------------------------------------------------


SECURITY AGREEMENT
 
This SECURITY AGREEMENT (the "Agreement") is by and between
 
 
International Brachytherapy, s.a., having offices at Zone Industrielle C, 7180
Seneffe, Belgium ("Secured Party" or “IBt”)

and
 
Implant Sciences Corporation, a Massachusetts corporation having offices at 107
Audubon Road, Wakefield, MA 01880-1246, USA ("Grantor" or “Implant Sciences”)

made and effective on the date set forth on the signature page hereof
 
RECITALS
 
WHEREAS, the Grantor is the owner of certain Collateral defined herein; and
 
WHEREAS, the Secured Party seeks a security interest in said Collateral to
secure the rights granted to it in the License Agreement (hereinafter the
"Obligations"); and
 
WHEREAS, the Grantor, having been duly advised of its rights and liabilities by
independent counsel, wishes to grant a security interest in favor of the Secured
Party as herein provided;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
1. Definitions and Interpretation
 
As used in this Agreement, the following phrases shall have the meanings set
forth below:
 
1.01 Terms Defined in License Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the License Agreement.
 
1.02 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
 
(i) Collateral. This word has the meaning set forth in Section 2.
 
(ii) Patent Office. This term means the United States Patent and Trademark
Office and the patent office of any other jurisdiction.
 
(iii) License Agreement. This phrase means that certain License Agreement, dated
as of the date hereof, between Implant Sciences Corporation and International
Brachytherapy, s.a.
 
(iv) UCC. This term means the Uniform Commercial Code as in effect in the state
of Maryland.
 
1.03 Terms Defined in UCC. Where applicable in the context of this Agreement and
except as otherwise defined herein, terms used in this Agreement shall have the
meaning assigned to them in the UCC.
 
1.04 Construction. In this Agreement, the following rules of construction and
interpretation shall be applicable: (i) no reference to "proceeds" in this
Agreement authorizes any sale, transfer, or other disposition of any Collateral
by the Grantor; (ii) "includes" and "including" are not limiting; (iii) "or" is
not exclusive; and (iv) "all" includes "any" and "any" includes "all." To the
extent not inconsistent with the foregoing, rules of construction and
interpretation applicable to the License Agreement shall also be applicable to
this Agreement and are incorporated herein by reference.
 
2. Security Interest
 
2.01 Grant of Security Interest. The Grantor hereby assigns, transfers, and
conveys to the Secured Party, and grants a security interest in: (i) U.S. Patent
Number 6,183,409; (ii) any foreign counterparts of the foregoing patent; (iii)
any reissue, continuation, divisional or continuation-in-part applications and
such patents as may issue thereon; and (iv) the right to claim priority under
any applicable statute, treaty, or convention, to said patent applications (all
hereinafter called the "Collateral").
 
2.02 Continuing Security Interest. The Grantor agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect for the Term defined in Section 8.01 of this Agreement.
 
3. Supplement to License Agreement
 
This Agreement has been entered into in conjunction with the License Agreement.
The rights and remedies of the Secured Party (referred to as "Licensee" in the
License Agreement) with respect to the security interest granted herein are
without prejudice to, and are in addition to those set forth in the License
Agreement, the terms and provisions of which are incorporated herein by
reference.
 
4. Grantor's Warranties and Covenants The Grantor makes the following warranties
and covenants:
 
(i)           The Grantor will, on a continuing basis, make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places, all such instruments and documents, and take all such action as may be
necessary or advisable or may be requested by the Secured Party to carry out the
intent and purposes of this Agreement, or for assuring, confirming, or
protecting the grant or perfection of the security interest granted or purported
to be granted hereby, to ensure the Grantor's compliance with this Agreement or
to enable the Secured Party to exercise and to enforce its rights and remedies
hereunder with respect to the Collateral, including any documents for filing
with the Patent Office.
 
(ii)           The Grantor agrees that, at the Secured Party's option, for the
maintenance and preservation of the Collateral, the Secured Party may pay
certain Patent Office fees including but not limited to filing fees, recordation
fees, issue fees, maintenance fees and other necessary expenses, for which
Grantor shall reimburse Secured Party on demand for any payment made pursuant to
the foregoing authorization plus a handling charge of 100% of the total cost
incurred; and
 
(iii)           The Grantor grants the Secured Party a power of attorney and
authorization to record this Agreement, an abstract thereof, or any other
document describing the Secured Party's interest in the Collateral with the
Patent Office.
 
5. Default
 
Until default, Grantor may exercise ownership of the Collateral and use it in
any lawful manner not inconsistent with this Grant of Security Interest.
 
Grantor shall be in default upon violation of or failure to perform any
warranty, covenant, or obligation set forth in Section 4 above or the License
Agreement, if written notice of breach has been given and the breach has not
been cured within sixty days of the receipt of such notice, or any event which
results in the acceleration of the maturity of the indebtedness of Grantor to
others under any indenture, agreement or undertaking, or any act of bankruptcy.
 
Upon such default and at any time thereafter, the Secured Party may declare the
Collateral secured by this Agreement immediately due. No waiver by the Secured
Party of any default shall operate as a waiver of any other default or of the
same default on a future occasion.
 
6. Assignments
 
Any assignment of the Collateral to a third party shall be null and void unless
the third party stands in the shoes of the Grantor with respect to the Licensing
Agreement and the warranties and covenants set forth in Section 4, Subsections
(iii) to (v), above.  Otherwise, any such assignment shall not be unreasonably
withheld.
 
7. Binding Effect
 
All rights of the Secured Party under this Agreement shall inure to the benefit
of its successors and assigns. Any and all of the warranties, covenants, and
obligations of the Grantor shall be binding on its assigns, trustees and
administrators.
 
8. General
 
8.01. Term. This Agreement shall create a security interest effective as of the
date set forth on the signature page hereof and shall continue in force until
six years after the expiration of all patents constituting the Collateral.
Thereupon, the security interest created by this Agreement shall terminate.
 
8.02. No Inconsistent Requirements. The Grantor acknowledges that this Agreement
and the other documents, agreements, and instruments entered into or executed in
connection herewith may contain covenants and other terms and provisions
variously stated regarding the same or similar matters, and Grantor agrees that
all such covenants, terms, and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.
 
8.03. Notices. All notices and other communications hereunder shall be in
writing and shall be mailed, sent, or delivered in accordance with the License
Agreement.
 
8.04. Choice of Law and Venue. This Agreement shall be construed and interpreted
in accord with the laws of the State of Maryland except as required by mandatory
provisions of law or to the extent the perfection or priority of the security
interests hereunder, or the remedies hereunder, in respect of an Collateral are
governed by the law of a jurisdiction other than Maryland. Each party
irrevocably (i) agrees that any action or proceeding arising from or relating to
this Agreement may be brought only in the courts of Maryland or the U.S.
District Court located in Baltimore, Maryland, (ii) consents, for itself and in
respect of its property, to the jurisdiction of each such court in any such
action or proceeding, and (iii) waives any objection to proceeding in such
venue, including that the forum is inconvenient.
 
8.05. Entire Agreement. This Agreement and the License Agreement, together with
the Schedules hereto and thereto, set forth the entire agreement and
understanding of the parties as to the subject matter hereof and merge all
discussions between them. Neither this Agreement nor any provision hereof may be
modified, amended, or waived except by the written agreement of the parties, as
provided in the License Agreement.
 
8.06. Severability. If any provision of this Agreement is held invalid, such
holding shall not affect the validity of any other provision of this Agreement.
 
8.07. Assignment to BMI. IBt hereby acknowledges Implant Sciences’ intention to
assign or transfer ownership in the Xenation Intellectual Property Rights and
Ancillary Intellectual Property Rights to Best Medical International, Inc.
(“BMI”) (“Assignment”). IBt agrees that in the event of the Assignment, IBt
shall, and hereby does, forever release and discharge Implant Sciences, as of
the effective date of the Assignment (the “Assignment Effective Date”), from any
and all warranties, covenants, and obligations of Grantor under this Agreement
from and after the Assignment Effective Date, excluding only those obligations
of Implant Sciences expressly set forth in Section 5.(b) of the License
Agreement and IBt further agrees that, from and after the Assignment Effective
Date, only BMI or its assigns pursuant to the License Agreement and this
Agreement shall have any obligation to perform and liability with respect to any
and all warranties, covenants, and obligations of Grantor under this Agreement
excluding only those obligations of Implant Sciences expressly set forth in
Section 5.(b) of the License Agreement.
 
[Remainder of page intentionally left blank; Signature page follows.]
 

 
 
 

--------------------------------------------------------------------------------

 
 
 





 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement on
the day and year  written below.
 
International Brachytherapy, s.a.                 Implant Sciences Corporation,
Secured Party                                                    Grantor
By:                       By:


/s/ John Carden                             /s/ Phillip C. Thomas
Name:   John Carden                                         Name:  Phillip C.
Thomas
Title:     Director                                         Title:   CEO
Date:     June 30, 2008                                Date:  June 30, 2008
 